313 S.W.3d 497 (2010)
In re DALLAS COUNTY HOSPITAL DISTRICT d/b/a Parkland Health & Hospital System, Relator.
No. 05-10-00515-CV.
Court of Appeals of Texas, Dallas.
May 18, 2010.
*498 Sherri Turner Alexander, Angela R. Joyce, Bell Nunnally & Martin LLP, Dallas, TX, Matthew C.G. Boyle, Boyle & Lowry, L.L.P., Irving, TX, for Relator.
Edward Lopez, Linebarger, Goggan, Blair and Sampson, L.L.P., Eddie Vassallo, Law Offices of Eddie Vassallo, P.C., Kenneth A. Wright, Law Office of Kenneth A. Wright, Dallas, TX, for Real Party in Interest.
Before Justices BRIDGES, LANG, and MYERS.

OPINION
Opinion By Justice MYERS.
In this mandamus proceeding, relator contends the trial court abused its discretion by (1) entering the withdrawal order and/or overruling Parkland's emergency motion for apportionment and objections to the withdrawal of funds from the registry of the court, (2) allowing LAZ to withdraw funds from the registry of the court without first conditioning the withdrawal on requiring LAZ to secure its repayment of the funds, and (3) ordering a lump sum payment of funds to LAZ and TAB without apportioning the funds or without conditioning payment of the TCB funds on the release of its lien. The facts and issues are well known to the parties, so we need not recount them. Based on the record before us, we conclude relator has not shown it is entitled to the relief requested. See TEX.R.APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.1992).
We DENY relator's petition for writ of mandamus.